Exhibit 99.1 Edge Resources Inc. Interim Financial Statements For the three and nine month periods ended December 31, 2010 EDGE RESOURCES INC. Unaudited Interim Financial Statements Responsibility for Financial Statements The accompanying interim financial statements for Edge Resources Inc. have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied. The most significant of these accounting principles have been set out in the annual March 31, 2010 audited financial statements. Only changes in accounting information have been disclosed in these interim financial statements. These interim statements are presented on the accrual basis of accounting. Therefore, estimates and approximations have been made using careful judgment. Recognizing that the Company is responsible for both the integrity and objectivity of the interim financial statements, management is satisfied that these interim financial statements have been fairly presented. Notice of No Auditor Review The auditor of Edge Resources Inc. has not performed a review of the unaudited interim financial statements for the three and nine month periods ended December 31, 2010 and 2009. “Ted Konyi” “Chris Cooper" Ted Konyi, Director
